       Case 1:21-mc-00376-BLW Document 4-1 Filed 01/28/21 Page 1 of 2




Kevin D. Solonsky
D.C. Bar Number 437119
solonskykd@sec.gov
United States Securities and Exchange Commission
100 F Street, N.E.
Washington, D.C. 20549-9613
Telephone: (202) 551-5014
Facsimile: (202) 772-9263

Counsel for Respondent
United States Securities and Exchange Commission

                       UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF IDAHO



  CRYPTO TRADERS
  MANAGEMENT, LLC, a dissolved
  Idaho limited liability company; and
  SHAWN CUTTING, an individual,

               Movants,
                                              1:21-mc-00376-DCN
        v.
  UNITED STATES SECURITIES
  AND EXCHANGE COMMISSION,
               Respondent.


             VERIFICATION OF MATTHEW SKIDMORE
          IN SUPPORT OF OPPOSITION OF RESPONDENT
     UNITED STATES SECURITIES AND EXCHANGE COMMISSION
               TO MOTION TO QUASH SUBPOENA

      I, Matthew Skidmore, declare under penalty of perjury, in accordance with 28

U.S.C. § 1746, that the following is true and correct. This verification is based upon

my personal knowledge, and is submitted in support of the Verified Opposition of

                                                                            Page 1 of 2
         Case 1:21-mc-00376-BLW Document 4-1 Filed 01/28/21 Page 2 of 2




Respondent United States Securities and Exchange Commission to Motion for Order

Pursuant to Customer Challenge Provisions of the Right to Financial Privacy Act of

1978 (“Verified Opposition”).

      1.     I am a staff attorney with the Securities and Exchange Commission’s

             (“SEC”) Division of Enforcement, and one of several attorneys

             designated by the formal order in the Matter of Crypto Traders

             Management, LLC (D-3957), as an officer of the SEC to help conduct

             the investigation. I have helped conduct the investigation, and as a

             result, am familiar with the facts of the investigation.

      2.     I have read the SEC’s Verified Opposition, and certify that the facts set

             forth therein are true and correct to the best of my knowledge.


By:                                           /s/ Matthew Skidmore
                                              Matthew Skidmore


Dated:       January 28, 2021




                                                                            Page 2 of 2
